Citation Nr: 9919414	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-28 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
lumbosacral strain, currently rated as 40 percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of left knee injury, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased disability rating for 
residuals of a left ankle fracture, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to July 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied increased ratings for lumbosacral 
strain and a left knee disability, and increased the rating 
for a left ankle disability from 0 percent to 10 percent.  
The veteran continued his claim regarding the left ankle, 
seeking a rating in excess of 10 percent.  In September 1996, 
the Board issued a decision with respect to several other 
issues on appeal, and remanded the issues listed above for 
further development of relevant evidence.  In a May 1997 
rating decision, the RO increased the rating for the 
veteran's lumbosacral strain from 10 percent to 40 percent.  
The veteran has continued his appeal for an increased rating, 
and is seeking a rating in excess of 40 percent.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected low back disability is 
currently manifested by chronic low back pain, incapacitating 
flare-ups of exacerbated low back pain, sciatic neuropathy, 
and severe limitation of motion of the lumbar spine.

3.  The veteran's service-connected left knee disability, 
status post meniscectomy, is currently manifested by joint 
tenderness and pain on motion, without objective confirmation 
of claimed joint instability.

4.  It is reasonably shown that limitation of motion, 
crepitus, pain on motion, and increased impairment during 
flare-ups of the veteran's left ankle disability produce 
overall impairment comparable to marked limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating for low 
back disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (1998).

2.  The criteria for a disability rating in excess of 10 
percent for a residuals of left knee injury have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5259, 5260, 5261 (1998); VAOPGCPREC 23-97.

3.  The criteria for a 20 percent disability rating for 
residuals of a left ankle fracture have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.71, Plate II, 4.71a, 
Diagnostic Code 5271 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for 
disabilities of the low back, left knee, and left ankle.  A 
person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

A claim for an increased rating for a disability is generally 
well grounded when an appellant indicates that the severity 
of the disability has increased.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  The veteran claims that his 
low back, left knee, and left ankle disabilities have 
worsened.  Therefore, the Board finds that his claims for 
increased ratings are well grounded claims.  The Board also 
finds that the facts relevant to the veteran's claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claims.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1998).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the claims file with these mandates in minds, 
the Board finds no basis to initiate consideration of an 
extraschedular rating.

Lumbosacral Strain

The veteran was treated during service for low back pain, 
diagnosed as lumbosacral strain.  VA and private medical 
records indicate he has been seen since service for chronic 
low back pain and episodes of exacerbated low back pain.  On 
VA examination in August 1988, the veteran reported that he 
had occasional low back pain, with no radiation of pain into 
the hips or legs.  The examining physician noted ranges of 
motion of the lumbar spine to 90 degrees of flexion, 
35 degrees of extension, 35 degrees of lateral bending to 
each side, and 35 degrees of rotation to each side.  The 
examiner noted slight tenderness to palpation of the lumbar 
spine.  Straight leg raising tests were negative.  
Lumbosacral spine x-rays showed no evidence of bone 
pathology.  On VA examination in October 1989, the veteran 
reported recurrent low back pain with occasional radiation of 
pain to both upper legs.  X-rays of the lumbosacral spine 
were normal.

Private treatment notes dated in 1991 indicated that the 
veteran reduced his work hours from ten to eight hours per 
day due to back and knee problems.  In a May 1991 hearing at 
the RO, the veteran reported that he had low back pain and 
daily muscle spasms in his back.  He stated that the low back 
pain radiated into both buttocks.  He reported that the range 
of motion of his low back was limited.  He indicated that 
because of his physical disabilities he had changed duties at 
work, from installing heavy traffic lights, to the less 
physically demanding work of installing traffic signs.  
Private medical notes from May and June 1991 indicated that 
the veteran had strain of the lumbar spine and cervical 
spine, and that he should work only at light duties, without 
heavy lifting.  In June 1991, MRI of the veteran's lumbar 
spine showed mild degenerative changes within the L4-L5 and 
L5-S1 discs.  Lumbar spine x-rays revealed small Schmorl's 
node defects in the inferior L4 and L5 vertebral bodies, and 
minimal disc space narrowing at L5-S1.

On VA examination in November 1993, the veteran reported low 
back pain with episodic spasms that required a few hours of 
bedrest to relieve.  The examining physician observed motion 
in the low back to 75 degrees of flexion, 25 degrees of 
extension, 25 degrees of lateral flexion to each side, and 25 
degrees of rotation to each side.  In an October 1994 hearing 
at the RO, the veteran reported that he had chronic low back 
pain.  He stated that he had recently lost his job because of 
his service-connected disabilities.  He stated that he had 
started new employment with the postal service.  He indicated 
that in his postal service job, sorting mail while seated on 
a stool, he got muscle spasms in his back after extended 
sitting.  He indicated that any heavy lifting caused flare-
ups of more severe low back pain, during which he could not 
stand up straight, and which required about four hours of 
bedrest to relieve.

In January 1997, the veteran received medical treatment for 
an acute exacerbation of low back pain.  Albert S. McGann, 
M.D., a private physician who was treating the veteran, 
referred him to an eighteen day VA pain clinic.  Dr. McGann 
reported that the veteran had chronic back pain with 
recurring episodes of exacerbated back pain.  Dr. McGann 
indicated that the veteran was not precluded from performing 
all types of work, but that he was unable to perform bending, 
stooping, or lifting.

On VA examination in February 1997, the veteran reported an 
acute onset of increased low back pain one month earlier, 
occurring while he was lifting a bag of trash.  He reported 
low back pain with radiation of pain and paresthesias into 
his left leg.  The examining physician reported that the 
veteran had paravertebral muscle spasm in his low back.  The 
ranges of motion of the veteran's lumbar spine were limited 
to 20 degrees of flexion, 0 degrees of extension, and 20 
degrees of lateral bending to each side, the lateral bending 
accompanied by pain.  Lumbosacral spine x-rays showed that 
intervertebral disc spaces were preserved.  Lumbar spine MRI 
revealed mild broad-based disc bulges at L4-L5, without 
evidence of spinal stenosis, and minimal neural foraminal 
narrowing on the left at L5-S1 secondary to a disc bulge.  
Examination revealed a decrease in sensation over the left 
L5-S1 dermatome compared to the right.  The veteran had back 
and left leg pain with straight leg raising at 60 degrees on 
the right, and 30 degrees on the left.  The examiner stated 
that the veteran's symptoms were consistent with an acute 
left-sided herniated nucleus pulposus at L5-S1.  The examiner 
stated that the veteran was "limited fairly significantly in 
his low back motion due to his pain."

Private medical notes indicated that the veteran missed 
several days of work in March 1997 and June 1997, and two 
months of work from October 1997 to December 1997, due to his 
physical disorders, including low back pain.  Dr. McGann 
wrote that the veteran was unable to perform the prolonged 
standing and bending that were included in his regular duties 
at the post office.  The report from the VA chronic pain 
clinic that the veteran attended in December 1997 indicated 
that the veteran reported chronic pain in his ankles, knees, 
low back, upper back, neck, and testicles.  Examination of 
his low back revealed tenderness over the lumbar area, with 
increased pain on forward flexion.  

In an April 1998 hearing at the RO, the veteran reported that 
he had low back pain that was constant, nagging, and severe.  
He reported that he had a back brace that he sometimes wore 
while working.  He reported that the back pain radiated into 
his left and right legs.  He reported that bending forward 
was necessary for his job, but that his back problems made it 
very difficult and at times impossible to bend.  The veteran 
submitted employment records that indicated that he had 
missed more than 600 hours of work in 1997.  He stated that 
problems with his back and his knee had caused most of the 
missed hours.  He indicated that he had missed almost two 
weeks of work in March 1998 because his back and knee 
problems had made it necessary for him to rest at home.  In 
April 1998, the veteran submitted a report from a March 1998 
cystoscopy operation.  The physician reported that a voiding 
dysfunction and chronic testicular pain that the veteran had 
might be related to the veteran's chronic back injury.  
Statements from the veteran's employer and his physician 
indicated that the veteran had missed large amounts of time 
from his job in 1998 and 1999 due to his physical 
disabilities.

Although the veteran sought VA compensation for pain in the 
cervical spine, the RO denied service connection for a 
cervical spine disorder in a March 1994 rating decision, and 
the Board denied service connection on appeal in a September 
1996 decision.  The veteran's low back disability is 
currently rated at 40 percent.  Under the rating schedule, 40 
percent is the maximum disability rating for lumbosacral 
strain.  The 40 percent rating is warranted if the condition 
is severe, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).

Intervertebral disc syndrome is rated at a maximum of 60 
percent, if it is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief.  A 40 percent rating is 
warranted if it is severe, with recurring attacks, and with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1998).  Limitation of motion of the lumbar spine is ratable 
at 40 percent if severe, 20 percent if moderate, and 10 
percent if slight.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1998).

The evidence indicates that the veteran's low back disability 
has worsened over time.  The more recent medical records have 
shown disc bulges, sciatic neuropathy, paravertebral muscle 
spasm, and significant limitation of motion.  The veteran has 
reported that pain in the low back is constant, and that with 
flare-ups he requires periods of rest before he can resume 
work.  Taking into account all of the manifestations of the 
veteran's low back disorder, the Board finds that an increase 
to a 60 percent disability rating is warranted.

Left Knee Disability

The veteran has reported that prior to service he sustained 
an injury to his left knee while playing football, and 
underwent knee surgery, a medial meniscectomy.  He has 
reported that his knee recovered to near normal condition 
before he entered service.  The veteran's service medical 
records show treatment for sports injuries to his left knee 
in 1987, and for tendonitis and chronic knee pain in 1987 and 
1988.

VA outpatient treatment notes indicate that the veteran has 
been examined and treated for symptoms in his left knee and 
other joints since service, from 1988 through 1999.  On VA 
examination in August 1988, the veteran reported that he had 
pain and occasional swelling in his left knee with running or 
jogging.  Examination revealed scars from the previous 
surgery, and pain on palpation of the medial and lateral 
aspects of the knee.  The range of motion of the knee was 0 
to 140 degrees.

VA outpatient treatment notes from 1989 indicated that the 
veteran was provided with knee supports.  On VA examination 
in October 1989, the veteran reported recurrent pain and 
occasional swelling in his left knee.  The examiner noted 
well healed scars on the left knee, with motion from 0 to 135 
degrees.  The veteran complained of pain on extreme flexion.  
There was no swelling present.  Minimal crepitus was present.  
The drawer test was negative, and no instability of the knee 
was present.  X-rays of the left knee showed minor 
degenerative changes and osteophyte formation, with a small 
amount of joint effusion.  The examiner's impression was 
degenerative joint disease of the left knee.

In a hearing at the RO in March 1990, the veteran reported 
that he had pain in both knees, worse with weightbearing.  He 
reported that he wore knee supports.  X-rays of the left knee 
taken in April 1990 were normal, without evidence of 
degenerative changes.

On VA examination in November 1993, the range of motion of 
the veteran's left knee was 0 to 95 degrees.  In outpatient 
treatment notes in April 1994, the veteran reported 
increasing pain in his left knee.  The range of motion of the 
knee was 0 to 110 degrees, with pain on motion and a grinding 
sensation.  In a hearing at the RO in October 1994, the 
veteran reported that his left knee had pain, swelling, 
locking, and giving way.

In March 1995, MRI of the veteran's left knee showed the 
absence of medial meniscus tissue, and degenerative arthritic 
changes along the medial aspect of the knee.  Outpatient 
treatment notes indicated that the veteran reported locking 
and giving way of the left knee, and severe pain at times.  
The veteran wore a knee brace.

Outpatient treatment notes from November 1996 indicated that 
the veteran complained of pain, weakness, and giving way of 
his left knee.  The knee had flexion to 120 degrees, with 
tenderness with McMurray's, and negative drawer, Lachman and 
collateral stress tests.

On VA examination in February 1997, the veteran reported that 
his left knee had pain, difficulty bending, and a sensation 
of giving way.  He reported that he wore a knee sleeve, but 
that the sleeve no longer seemed to be supporting the knee.  
The examining physician noted tenderness over the medial and 
lateral joint line.  The examiner reported that it was not 
possible to assess stability of the knee at that time because 
low back pain with radiating left leg pain interfered with 
assessment of the knee.  There was x-ray evidence of 
narrowing of the left knee joint space, with accentuation of 
the tibial spine and spurring over the medial aspect of the 
distal femur.  The examiner indicated that the veteran 
appeared to have early degenerative arthritis of the left 
knee.

The report of the veteran's December 1997 treatment at a VA 
chronic pain clinic indicated that the veteran reported that 
his left knee gave out, and that he fell frequently.  He 
reported that he had frequent, sharp pain in the kneecap 
area.  The examining physician observed a normal gait, and no 
tenderness over the left knee.  A left knee MRI revealed 
normal ligaments with degenerative joint disease of the 
medial cartilage.

On VA medical examination in January 1998, the veteran 
reported that he currently had pain in the left knee several 
days per week.  The examining physician noted well healed 
incision scars consistent with an open arthrotomy and medial 
meniscectomy.  The range of motion of the knee was from 0 to 
114 degrees, with some pain at the extremes of flexion.  
There was minimal heat, no effusion, moderate pain with 
valgus thrust, and moderate crepitus on the medial side.  
There was significant tenderness to palpation along the 
medial joint line, and pain with palpation over the distal 
medial femoral condyle.  The patella tracked normally.  
Examination of the ligaments revealed negative Lachman and 
anterior and posterior drawer signs.  The knee was stable to 
varus and valgus stress.  There was no evidence of 
ligamentous instability, subluxation, or rotatory 
subluxation.  Strength and sensation were normal.  X-rays 
showed classic findings of a post-meniscectomized knee, with 
bridging on the distal medial femoral condyle and proximal 
medial tibial plateau.  There was pointing of the tibial 
spine, and loss of joint space on the medial side.  The 
examiner's impression was degenerative joint disease of the 
varus or medial compartment type, with no evidence of 
subluxation or lateral instability.

Outpatient treatment notes from January 1998 indicated that 
the veteran reported continuing pain, popping, and giving way 
in his left knee.  In April 1998, MRI of the left knee 
revealed status post medial meniscectomy, with degenerative 
changes, but no definite tear, of the remaining medial 
meniscus.  There were also degenerative changes of the 
lateral meniscus.  The ligaments appeared intact.  Bone 
marrow signals showed hypertrophic changes, with osteophytes, 
and narrowing of the medial compartment of the joint space.

In 1998 and 1999, the veteran's employer wrote that the 
veteran had been absent from work very frequently due to his 
physical disabilities.  In an April 1998 hearing at the RO, 
the veteran reported that he had constant dull pain in his 
left knee, and intermittent sharp pain.  He reported that the 
knee buckled and gave way two to three times per day.  He 
reported that the knee pain increased with prolonged 
standing.  He reported that he wore a hinged metal knee brace 
while at his job or doing yard work.  In April 1999, medical 
treatment notes indicated that the veteran was under 
treatment for his knee and back conditions, and that he 
needed to miss work for a number of days, and to work seated 
and avoid standing for a number of days.

The evidence indicates that veteran has been seen for left 
knee symptoms since service.  From about 1994 forward, he has 
reported giving way of his knee.  Instability of the left 
knee has not been confirmed by medical treatment and 
examinations, which have found no evidence of ligament 
damage, instability, or subluxation.  Physicians who have 
examined the veteran's left knee have found tenderness in the 
joint, pain on motion, and diagnostic imaging evidence of 
degenerative cartilage and osteoarthritic changes.  The RO 
has evaluated the veteran's left knee disability under 
Diagnostic Code 5257, which provides ratings for recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998).  As medical evidence has not 
found subluxation or instability, it is difficult to evaluate 
the veteran's disability under that Diagnostic Code.  The 
medical evidence has indicated that the veteran has had a 
meniscectomy, and that the knee is symptomatic, with 
tenderness to palpation and pain on the extremes of motion.  
Thus, it would appear that the condition of the left knee can 
be more appropriately evaluated under Diagnostic Code 5259, 
for symptomatic removal of the semilunar cartilage.  Under 
that Diagnostic Code, a 10 percent rating is assigned for a 
symptomatic knee.  38 C.F.R. § 4.71a, Diagnostic Code 5259 
(1998).

The veteran and his representative have requested that 
separate ratings be assigned for arthritis and instability in 
the veteran's left knee.  In support of that request, they 
have cited a precedent opinion of the VA Office of General 
Counsel, VAOPGCPREC 23-97.  In that opinion, the General 
Counsel concluded that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  In the veteran's case, as 
noted above, the veteran's assertions of instability have not 
been supported by medical findings.  Thus, it is not clear 
that his left knee has both arthritis and instability such 
that separate ratings could be assigned.  Even if a rating 
under Diagnostic Code 5257 were appropriate, the General 
Counsel held in VAOPGCPREC 23-97 that a separate rating for 
arthritis must be based on additional disability due to 
arthritis.  The General Counsel explained:

When a knee disorder is already rated 
under Code 5257, the veteran must also 
have limitation of motion under Code 5260 
or 5261 in order to obtain a separate 
rating for arthritis.  If the veteran 
does not at least meet the criteria for a 
zero-percent rating under either of those 
Codes, there is no additional disability 
for which a rating may be assigned.

VAOPGCPREC 23-97, Comment 5.

Under Diagnostic Codes 5260 and 5261, a zero percent rating 
requires that flexion be limited to 60 degrees or extension 
be limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (1998).  Medical records have not shown flexion or 
extension in the veteran's left knee to be limited to those 
amounts.  Thus, a separate rating is not warranted for 
arthritis in the veteran's left knee.  The Board finds that 
the appropriate rating for the veteran's left knee disability 
is a 10 percent rating under Diagnostic Code 5259.  The 
preponderance of the evidence is against assignment of a 
higher rating.


Left Ankle Disability

The veteran is service-connected for residuals of a left 
ankle fracture that occurred during service.  The veteran has 
reported that the left ankle fracture occurred when he 
stepped into a hole while running.

VA outpatient treatment records since service have noted 
reports of pain in the veteran's left ankle.  In April 1991, 
x-rays showed evidence of old trauma to both ankles, and 
early degenerative changes with spurring.  In a May 1991 
hearing at the RO, the veteran reported that both ankles of 
his felt very weak, and that he had difficulty walking.

In 1993, the veteran reported a new onset of increased pain 
in his left ankle and foot, without any particular event or 
reinjury.  On VA examination in November 1993, the examiner 
noted swelling in both ankles, worse in the left.  Motion of 
the left ankle was limited to 7 degrees of plantar flexion 
and 4 degrees of dorsiflexion.  Left ankle x-rays from 
November 1993 showed no change compared to x-rays from 
November 1990.

In an October 1994 hearing at the RO, the veteran reported 
that pain in both ankles made it difficult for him to stand 
or walk for prolonged periods.  He reported that he had 
intermittent swelling in his ankles.  In December 1995, left 
ankle x-rays showed minimal soft tissue swelling over the 
left medial malleolus, with no definite acute fracture or 
subluxation.

In March 1997, x-rays of the veteran's left ankle showed 
minor degenerative changes, with minimal spurring.  On VA 
examination in April 1997, the veteran reported pain in both 
ankles, but more in the left than in the right.  The veteran 
reported that his left ankle was quite tender on a daily 
basis.  He reported that it was painful upon first arising in 
the morning, and that it became worse with activity.  The 
examining physician noted mild synovitis in the left ankle.  
The range of motion of the left ankle was to 5 degrees of 
dorsiflexion and 15 to 20 degrees of plantar flexion.  The 
examiner noted crepitus, grinding, and a positive anterior 
drawer sign, and described those findings as significant.  
Crepitus was also present with circular motion of the foot 
onto the ankle.  The veteran reported pain when crepitus was 
present.  The examiner reported that the left ankle had 
synovitis and early degenerative changes.  The examiner wrote 
that the ankle did not have limitation of function on 
examination, but that, in the examiner's opinion, loss of 
motion and fatigability would be evident when the ankle 
became symptomatic.  The examiner found that the ankle did 
not have ankylosis, incoordination, weakened movement, or 
excessive fatigability on the present examination.  The 
examiner opined that it was quite possible that the veteran's 
ankle would become symptomatic after repeated use, and that 
during such flare-ups he would experience additional pain, 
and additional limitation of motion and difficulty with 
weightbearing due to pain.

In an April 1998 hearing at the RO, the veteran reported that 
he had a dull pain in his left ankle at all times, and 
occasional sharper pains.  He stated that he had swelling in 
the ankle after standing or walking.  He stated that the 
range of motion of his ankle was limited.  He reported that 
he had ankle braces, but that the braces tended to cut off 
his circulation, so he did not often wear them.  He reported 
that he had pain in the ankle joint, and that he had 
difficulty turning his foot at the ankle.

The veteran's right ankle disability is currently rated under 
Diagnostic Code 5271, for limitation of motion.  Under that 
Code, limitation of motion of the ankle is rated at 10 
percent if moderate and 20 percent if marked.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (1998).  In the VA regulations 
regarding rating disabilities, a normal range of motion of 
the ankle is shown as 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II 
(1998).  The rating schedule does not provide numerical 
guidelines as to whether the veteran's dorsiflexion of 5 
degrees and plantar flexion of 20 degrees on the last 
examination represents marked limitation of motion; however, 
that range is considerably less than the full range.  In 
addition, the physician who examined the veteran's ankle in 
1997 gave the opinion that the veteran's ankle would be 
expected to be additionally impaired during flare-ups.  
Taking into consideration the limitation of motion, pain, and 
expected increased impairment with repeated use, it is 
reasonable to find that the impairment of the veteran's left 
ankle more closely resembles marked limitation of motion.  In 
accordance with 38 C.F.R. § 4.7, a 20 percent rating under 
the schedule is granted.  The evidence does not indicate that 
the veteran's left ankle is so severely or unusually impaired 
that consideration of an extraschedular rating is 
appropriate.


ORDER

Entitlement to a 60 percent disability rating a low back 
disability, including lumbosacral strain and intervertebral 
disc syndrome, is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.

Entitlement to a disability rating in excess of 10 percent 
for residuals of left knee injury is denied.

Entitlement to a 20 percent disability rating for residuals 
of a left ankle fracture is granted, subject to laws and 
regulations controlling the disbursement of monetary 
benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

